DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed on 10/24/2022 are acknowledged.
Claims 1-5 and 17-27 are pending for examination. Claims 6-16 are cancelled.
Applicant’s election with traverse of Group III, claims 17-20, in the reply filed on 10/24/2022 is acknowledged. 
Applicant’s arguments, see page 5 of remarks filed on 10/24/2022, with respect to the restriction requirement are persuasive. Claims 1-5 and 17-27 would be examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (USPGPUB 2010/0056880). In regard to claim 1, Cho discloses a device (Fig. 9 and associated descriptions), comprising: an optical device (Fig. 9 and associated descriptions) including: a housing (casing 400, Fig. 9 and associated descriptions; [0073]); and at least one of a photodetector or a first light source (optical radiation sources/optical radiation sensors, [0073]); and a cap on the optical device (upper side of casing 400, Fig. 9 and associated descriptions; [0073]), and an electrode on the cap (element 7, Fig. 9 and associated descriptions; [0073]), the electrode being configured to contact, in use, a body tissue (Fig. 9 and associated descriptions; [0073]).
  

Claims 1-3, 17, 19, 21, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao et al. (USPGPUB 2012/0310071). In regard to claim 1, Nakao discloses a device (Figs. 1-7 and associated descriptions), comprising: an optical device (Figs. 5-6 and associated descriptions) including: a housing (elements 10, Figs. 2-6 and associated descriptions); and at least one of a photodetector (element 42, Fig. 6 and associated descriptions) or a first light source (element 31, Fig. 6 and associated descriptions); and a cap on the optical device (elements 32-2, 33-2 and 37 or elements 32-2, 33-2, 37, 34-2, 35-2, 35, and 35-1, Fig. 6 and associated descriptions), and an electrode on the cap (transparent electrodes 34-1 and/ or 34-2, Fig. 6 and associated descriptions), the electrode being configured to contact, in use, a body tissue (Figs. 2-7 and associated descriptions).
In regard to claim 2, Nakao discloses the electrode includes a conductive layer which overlies the optical device and has a transmittance greater than 85% for wavelengths between 650 nm and 950 nm (transparent electrode with transmittances of 96%, [0035-0038]).
In regard to claim 3, Nakao discloses the conductive layer includes at least one of graphene, a conductive polymer, or a random network of nanowires (ITO, graphene and carbon nanotubes, macromolecular organic conductive material, low-molecular organic conductive material, or the like, [0036-0037]).
 In regard to claim 17, Nakao discloses a device (Figs. 1-7 and associated descriptions), comprising: a housing (elements 10, Figs. 2-6 and associated descriptions) which defines a first cavity (areas containing elements 33-1, 34-1 and/ or 35-1, Fig. 6 and associated descriptions) and a second cavity (areas containing elements 31 and/ or 32-1, Fig. 6 and associated descriptions); a substrate in the first cavity (element 33-1, Fig. 6 and associated descriptions); an optical structure on the substrate (element 40, Fig. 6 and associated descriptions), the optical structure including at least one of a photodetector (element 42, Fig. 6 and associated descriptions); a dielectric cap on the first cavity (element 24, Figs. 5-6 and associated descriptions), the first cavity disposed between the dielectric cap and the second cavity (Figs. 5-6 and associated descriptions); and an electrode on the dielectric cap (transparent electrodes 22/ 34-1, Figs. 5-6 and associated descriptions), the electrode being configured to contact, in use, a body tissue (Figs. 2 and 5-6 and associated descriptions).
In regard to claim 19, Nakao discloses the electrode includes a conductive layer which overlies the optical device and has a transmittance greater than 85% for wavelengths between 650 nm and 950 nm (transparent electrode with transmittances of 96%, [0035-0038]).
In regard to claim 21, Nakao discloses a device (Figs. 1-7 and associated descriptions), comprising: a housing (elements 10, Figs. 2-6 and associated descriptions) having a first side (lower side of element 10, Fig. 6 and associated descriptions) opposite to a second side (upper side of element 10, Fig. 6 and associated descriptions): a first cavity closer to the first side than the second side (areas containing elements 31, 32-1, 33-1, 34-1, and/or 35-1, Fig. 6 and associated descriptions); and a second cavity closer to the second side than the first side (areas containing elements 35, 35-2, 34-2, 37, 33-2, and/or 32-2, Fig. 6 and associated descriptions); a substrate in the first cavity (element 33-1, Fig. 6 and associated descriptions); an optical emitter on the substrate and closer to the first side than the substrate (element 31 disposed on element 33-1 via element 32-1, Fig. 6 and associated descriptions); a cap on the first side of the housing (element 32-1 disposed on the lower side of the housing via element 31, Fig. 6 and associated descriptions), the cap being on the first cavity (element 32-1, Fig. 6 and associated descriptions); and an electrode on the cap on the first side of the housing (transparent electrodes 34-1 disposed on element 32-1 via element 33-1, Fig. 6 and associated descriptions; it is noted that the claims recites “A on B” format, which does not exclude any intermediate elements between A and B). 
In regard to claim 24, Nakao discloses a conductive layer on the cap (conductive layer on the electrode on the cap, Fig. 6 and associated descriptions; ITO, graphene and carbon nanotubes, macromolecular organic conductive material, low-molecular organic conductive material, or the like, [0036-0037]).
In regard to claim 25, Nakao discloses the conductive layer is graphene ([0036-0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao as applied to claims 1-3, 17, 19, 21, and 24-25 above, and further in view of Franklin et al. (USPGPUB 2013/0328051). In regard to claims 20, 22 and 26-27, Nakao discloses connection wires to different electronic components (Figs. 5 and 7 and associated descriptions) but does not specifically disclose an electrical cable electrically coupled to the optical structure and extending from the first cavity through the second cavity; a cable coupled to the substrate and extending through the second cavity; an electrical connection and a hole between in walls of the housing, the electrical connection extending from the electrode and through the hole; and “the electrical connection extends into the second cavity through the hole” .
Franklin teaches a display device (Figs. 1-2, 9-11 and 20 and associated descriptions) comprises multiple layers (Figs. 1-2, 9-11 and 20 and associated descriptions), wherein a recess, hole or communication path structure(s) through layers is/are utilized for cables and wires (Figs. 9-11 and 20 and associated descriptions; [0006]; [0044]; [0058-0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of electronic communication of wires/ cables (Nakao) with the hole, recess, or path structure(s) through layers configuration as taught by Franklin to yield predictable results, since both devices are displays and one of ordinary skill in the art would have recognized that using hole, recess, or path structure(s) through layers is an alternative equivalent way for disposing connection wires/ cables for a display device (see Franklin). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Allowable Subject Matter
Claims 4-5, 18 and 23, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 4-5, 18 and 23, the prior art of record does not teach or suggest “ the electrode further comprises: a metallic planar region, arranged on the conductive layer and laterally delimiting at least one aperture overlying the optical device; and a plurality of elongated metallic elements extending from the metallic planar region and configured to contact, in use, the body tissue”; “a dielectric layer overlying the optical device, and the electrode further includes: a metallic planar region, arranged on the dielectric layer and laterally delimiting at least one aperture overlying the optical device; and a plurality of elongated metallic elements extending from the metallic planar region and configured to contact, in use, the body tissue”; “the electrode includes: a metallic planar region on the dielectric cap and laterally delimiting at least one aperture overlying the optical structure; and a plurality of elongated metallic elements extending from the metallic planar region and configured to contact, in use, the body tissue”; and “the first cavity is cylindrical and the second cavity is cylindrical, a first diameter of the first cavity being greater than a second diameter of the second cavity”, in combination with the other claimed elements/ steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791